DETAILED ACTION
Status of Claims
The response filed 09/26/2022 has been acknowledged. Claims 1, 5-7 have been amended. Claims 1-9 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/01/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the following references has not been considered:
WO 199715023 A2

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of receiving and storing rating information of service providers, receiving a request for service, determining the characteristics of the request, and matching and assigning a provider to the request based on characteristics and rating. 
The limitations of receiving and storing rating information of service providers, receiving a request for service, determining the characteristics of the request, and matching and assigning a provider to the request based on characteristics and rating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing device” language, “receiving” and “storing” in the context of this claim encompasses the a person reviewing or hearing information and memorizing. Similarly, the limitation of determining the characteristic and optimal service provider, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processing device” language, “determining” and “assigning” in the context of this claim encompasses the person mentally identifying specific words and thinking about which service provider to select, and determining a specific provider to assign to the request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recite the additional elements of a processor executing instructions on a medium and a database and executing a voice recognition application. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, parsing information, matching data, and executing an application) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The medium and the database further perform well-understood, routine, and conventional functions of storing information. The claims further include the step of using a voice recognition application, however this is still instructions applied to generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the types and definition of information (such as claims 2-9). These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarney et al. (US 20110137730 A1) (hereafter McCarney), in view of Carlisle et al. (US 20180349485 A1) (hereafter Carlisle), in view of Piersol (US 9043219 B2) (hereafter Piersol).
As per claim 1:
At least one non-transitory computer-readable medium on which are stored instructions that. when executed by one or more processing devices. enable the one or more processing devices to perform a method, the method comprising the steps of: 
Receiving with the one or more processing devices and storing in a database respective ratings of the performance of a service by a plurality of service providers; (See McCarney ¶0026, “A method of matching in an intermediary matching system, comprising: storing a plurality of buyer profiles and a plurality of service provider profiles corresponding to mobile providers; tracking in the computer system the location of one or more mobile providers based on real-time location information or planned-location information; and outputting from the computer system one or more notifications to mobile providers of searcher leads in a predetermined proximity of the mobile providers current position or planned position based on attributes in a buyer profile and/or service provider profile.” McCarney discloses the concept of receiving and storing information associated with service providers. See also McCarney ¶0306, “Service attributes, also known as searcher provided ratings, are gathered from the searcher. FIG. 31 shows possible user interface for assessing whether suppliers have contacted a searcher. If enough providers have contacted a searcher, meaningful information about the progress of a job may be gathered in later steps. If enough providers have not contacted a searcher, a followup communication may be issued to the provider or the provider's timeliness service attribute may be decreased.” McCarney discloses the provider information to include rating of performance associated with a job/task.)
receiving with the one or more processing devices from a first party at least one request for performance of the service; 
determining with the one or more processing devices characteristics defining the at least one request using a character and voice recognition application;
(See McCarney ¶0051, “While there are known systems that help searchers match goods offered by merchants, the inventive subject matter advantageously provides improved systems for efficient matching. In some embodiments, the inventive subject matter provides for determining and assigning a party to a Buyer Type based on acquiring relatively limited information about a party through an initial questionnaire, for example. For each Buyer Type, there are a set of attributes, which may be weighted or unweighted, and assumed or assigned to be of importance to the party in matching to job, project or other subject of a search. The Buyer Type's assigned set of weighted or unweighted attributes allow creation of an initial profile for the party. On subsequent use of the system, a party's profile may be refined according to further information. For example, the profile may be refined based on the actual experiences of a party with service providers, such as may be collected and stored using post-transaction surveys with a party. The profile may also be updated according to information obtained from third parties. For example, third party evaluators may include credit agencies that rate searchers and service providers; accreditation agencies; licensing entities; independent rating services; public forums, etc.” McCarney discloses the concept of receiving a request for services and determining the characteristics for the request. See also McCarney ¶0124, “Attributes may be inferred from the searcher's textual input. One embodiment performs a keyword search of text to locate keywords associated with particular attributes.” McCarney discloses analyzing requests to include text analysis.)
Although McCarney discloses the above-enclosed invention, McCarney fails to explicitly disclose the characteristics to be spoken words.
However Carlisle as shown, which talks about a graphical user interface for social networks, teaches the concept of utilizing speech based inputs.
(See Carlisle ¶0064, “In addition, any of the user operations described herein, including the selection of links or list or menu options, text input (e.g., search terms), navigation (e.g., scrolling, transitioning between screens, etc.), and/or the like, may be performed via voice input. For example, user system 130 (e.g., via client application 132, the operating system, or some other software) may receive a speech input via a microphone of user system 130, convert the speech input to a text representation via well-known speech-to-text processes, and provide the text representation to the application or a function within the application as a text input. If the context of the voice input is a text-based input (e.g., a focus within the graphical user interface is currently on a textbox input), the application may insert the text representation into the text-based input (e.g., search input 306). On the other hand, if the context of the voice input is not a text-based input, the application may match the text representation to a command (e.g., the name of a particular screen to which the application should transition, a navigation direction, etc.), and execute the matched command.” Carlisle teaches the concept of processing audio requests including using voice processing process.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Carlisle with the invention of McCarney. McCarney discloses the concept of receiving user inputs including characteristics/criteria for the requested service. Carlisle further teaches that it is old and well known to further utilize speech inputs including utilizing speech inputs for text. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Carlisle with the invention McCarney as Carlisle teaches that it is old and well known to further include speech inputs as an input method for a computer system.
based on the performance ratings and the characteristics defining the at least one request determining with the one or more processing devices a single optimal service provider of the plurality of service providers to fulfill the at least one request; and 
assigning with the one or more processing devices the optimal service provider to fulfill the at least one request.
(See McCarney ¶0092, “During the matching step 7, a series of business rules for a particular vertical, the industry matching rule set 8, coupled with the registration data 3 captured during the registration process and the supplier inventory 9, determines which providers are suitable for matching and constructs an initial match set of suppliers with supplier attributes 10. Any provider is willing to receive leads for a particular job may be matched to that job.” McCarney discloses the concept of matching the request with optimal service providers.)
Although the combination of McCarney and Carlisle discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of determining and assigning a single provider.
However Piersol as shown, which talks about selection of service providers, teaches the concept of determining and assigning a single provider.
(See Piersol Fig. 10 and col. 27 line 9, “This will result in the service provider selection engine 610 operating in either manual mode, semi-automatic mode or automatic mode. The operation of the service provider selection engine 610 in manual mode has been described above in that description will not be repeated here. The operation of the service provider selection engine 610 in automatic mode is described below with reference to FIG. 10 and the operation of the service provider selection engine in semi automatic mode is described below with reference to FIG. 11.” See also Piersol col. 27 line 29, “Next the method identifies 1006 a service request to be performed for a user or requestor. Then the service provider availability detector 606 determines 1008 and generates a list of service providers that are currently connected to the network 104 and available to perform the service request. Next, the service provider selection engine 610 dynamically determines the best service provider to perform the service requested by comparing the user preferences retrieved from user preference storage 604 and the service provider attributes retrieved from service provider attribute stored 612. In this method where the selection of the service provider is fully automatic, the service provider selection engine 610 need only determine a best match between the attributes of the available service providers and the attribute preferences of the user. This determination may be made in a number of ways.” Piersol teaches the concept of selecting  and assigning a single best service provider for a request.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Piersol with the combination of McCarney and Carlisle. As shown, the combination discloses the concept of determining optimal providers for fulfilling a request. Piersol further teaches the concept of the matching and assignment of providers to request to be automatic or semi-automatic (wherein the requester is provided with a list of providers). Piersol teaches this concept to allow for requesters to choose the level of control over the matching process including varying levels of automatic and semi-automatic matching, thereby allowing the requester have better control over the assignment of particular jobs and tasks (See Piersol col 24 line 24). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Piersol to fully match and assign service providers to a request to minimize the interaction required for the requester.
As per claim 2:
The medium of claim 1. wherein the characteristics comprise one or more textual keywords. (See McCarney ¶0124, “Attributes may be based on any number of objective or subjective factors, as illustrated below. Furthermore, attributes may be based on tangible criteria, intangible criteria of an intangible entity, or intangible criteria of a tangible entity. In the ranking context, attributes are used as inputs for match rules. Attributes may be inferred from the searcher's textual input. One embodiment performs a keyword search of text to locate keywords associated with particular attributes. For example, a searcher's use of the word "rental" might indicate that the house is not owner-occupied, signaling that the owner-occupied attribute is false. Subsequently, a match rule which tests if owner-occupied attribute is false would trigger. Another embodiment uses the natural language processing may attempt to infer the tone or emotional content of text.” McCarney discloses the concept of the characteristics to include extracted text keywords.)
As per claim 3:
The medium of claim 1. wherein the characteristics comprise one or more spoken word. (See Carlisle ¶0064, “In addition, any of the user operations described herein, including the selection of links or list or menu options, text input (e.g., search terms), navigation (e.g., scrolling, transitioning between screens, etc.), and/or the like, may be performed via voice input. For example, user system 130 (e.g., via client application 132, the operating system, or some other software) may receive a speech input via a microphone of user system 130, convert the speech input to a text representation via well-known speech-to-text processes, and provide the text representation to the application or a function within the application as a text input. If the context of the voice input is a text-based input (e.g., a focus within the graphical user interface is currently on a textbox input), the application may insert the text representation into the text-based input (e.g., search input 306). On the other hand, if the context of the voice input is not a text-based input, the application may match the text representation to a command (e.g., the name of a particular screen to which the application should transition, a navigation direction, etc.), and execute the matched command.” Carlisle teaches the concept of receiving and utilizing spoken inputs.)
As per claim 4:
The medium of claim 1. wherein the performance ratings are based on a geographic location of the optimal service provider. (See McCarney ¶0099, “In addition, match rules should have the ability to create ranking attributes and assign them to a particular lead. For instance, a match rule that adds to the match set any providers that live within a 30 km radius of the job location might also create an attribute "Distance score" that is the actual distance between the provider and the job location. This distance attribute could then be used to rank nearby providers more highly than distant ones.” McCarney discloses the concept of determining matching based on geographic location.)
As per claim 5:
The medium of claim 1. wherein the performance ratings are based on a geographic location of an area in which the optimal service provider is willing to fulfill the at least one request. (See McCarney ¶0289-¶0291, “A service provider (which may also be referred to as a "provider") registers with the matching service offered by an intermediary party 309, using, for example, an online form. The form has the following two qualifying matching elements that can be mapped to those used with the searchers: 
Capability Questions: These questions are generally specific to each vertical and relate to these primary areas: 
Job Location.” McCarney discloses the concept of matching to include determining a locations in which the service provider provide services.)
As per claim 9:
The medium of claim 1. wherein the performance ratings are based on a customer rating of the optimal service provider. (See McCarney ¶0306, “Service attributes, also known as searcher provided ratings, are gathered from the searcher. FIG. 31 shows possible user interface for assessing whether suppliers have contacted a searcher. If enough providers have contacted a searcher, meaningful information about the progress of a job may be gathered in later steps. If enough providers have not contacted a searcher, a followup communication may be issued to the provider or the provider's timeliness service attribute may be decreased.” McCarney discloses matching based on customer rating.)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarney et al. (US 20110137730 A1) (hereafter McCarney), in view of Carlisle et al. (US 20180349485 A1) (hereafter Carlisle), in view of Piersol (US 9043219 B2) (hereafter Piersol), in view of Koby et al. (US 20150012377 A1) (hereafter Koby).
As per claim 6:
Although the combination of McCarney, Carlisle, and Piersol discloses the above-enclosed invention, the combination fails to explicitly disclose matching contractors based on cost of supplies.
However Koby as shown, which talks about comparative display of service offerings, teaches the concept of matching providers based on cost of supplies.
The medium of claim 1, wherein the performance ratings are based on one of a location and cost of supplies required to fulfill the at least one request. (See Koby ¶0017, “Because of these and other problems in the art, described herein, among other things, is a method for comparatively displaying quotes comprising: providing a database; providing a quote server communicatively connected to a client device over a network, the quote server comprising a microprocessor and a non-volatile computer-readable medium having computer readable instructions stored thereon, the computer-readable instructions comprising a quote module; storing normalized quote metric data in the database; the quote server receiving from the client device over the network a customer project criteria dataset comprising at least one measurement of a dimension for a home improvement project and an indication of at least one material to be used in a home improvement project, the amount of the material to be used in the home improvement project being based at least in part on the at least one measurement of a dimension; the quote module selecting from the stored normalized quote metric a search result dataset, the selection of the search result database being based at least in part on the received customer project criteria dataset and comprising data indicative of a plurality of service providers, each service provider in the plurality of service providers being associated in the stored normalized quote metric data with the material; for each one of the service providers in the plurality of service providers, the quote module calculating a bid estimate for the service provider to install the material in the home improvement project, the calculated bid estimate being based at least in part on a cost of the material indicated in the stored normalized dataset for the service provider, and the calculated bid estimate being based at least in part on the measurement of a dimension received by the quote server; the quote server transmitting data to the client device, the transmitted data causing to be displayed on the client device, for each one of the service providers in the plurality of service providers, an identification of the service provider indicated in the stored normalized dataset and the calculated bid estimate for the service provider.” Koby teaches the concept of further accounting for cost of supplies for fulfilling a request.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Koby with the combination of McCarney, Carlisle, and Piersol. As shown, the combination discloses the concept of searching and matching service providers to requesters based on requested tasks and matching criteria. Koby further teaches the concept of further account for cost information including material costs. Koby teaches this concept as the cost of materials and labor vary, and as such, is challenging for requesters to determine a matching provider (See Koby ¶0008-¶0014). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Koby to further optimize the matching of requesters and providers by further accounting for a price/cost factor, thereby providing the requester with relevant providers and overcoming the existing shortcomings in the art.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarney et al. (US 20110137730 A1) (hereafter McCarney), in view of Carlisle et al. (US 20180349485 A1) (hereafter Carlisle), in view of Piersol (US 9043219 B2) (hereafter Piersol), in view of Jamshidi (US 20090143077 A1) (hereafter Jamshidi).
As per claim 7:
Although the combination of the combination of McCarney, Carlisle, and Piersol  discloses the above-enclosed invention, the combination fails to explicitly disclose matching service providers to be matched based on estimated drive time.
However Jamshidi as shown, which talks about managing mobile service providers, teaches the concept of utilizing travel time.
The medium of claim 1, wherein the performance ratings are based on an estimated drive time required for the optimal service provider to fulfill the at least one request. (See Jamshidi ¶0008, “he present invention comprises a method and system for dispatching a plurality of mobile service providers (MSP) among a plurality of customers (stationary) based on proximity of a user to a particular mobile service provider. Proximity may refer to the physical distance between the user and each mobile service provider or possibly to a more sophisticated proximity such a driving time over streets and highways, or a still more sophisticated method such as driving time taking into account current traffic conditions.” Jamshidi teaches the concept of utilizing travel time.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Jamshidi with the combination of McCarney, Carlisle, and Piersol. As shown, combination discloses the concept of matching service providers and requesters including accounting for location information of both parties. Jamshidi further teaches the concept of utilizing estimated travel time to further enhance the location/proximity based determination and provide timely service. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Jamshidi with the concept of location based matching as disclosed by the combination such that additional factors are accounted for in the determination of location and distance for expedited service. 
As per claim 8:
The medium of claim 1, wherein the performance ratings are based on projected traffic patterns proximal to a location of the optimal service provider. (See Jamshidi ¶0008, “he present invention comprises a method and system for dispatching a plurality of mobile service providers (MSP) among a plurality of customers (stationary) based on proximity of a user to a particular mobile service provider. Proximity may refer to the physical distance between the user and each mobile service provider or possibly to a more sophisticated proximity such a driving time over streets and highways, or a still more sophisticated method such as driving time taking into account current traffic conditions.” Jamshidi teaches the concept of utilizing traffic information between the requester location and service provider location.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments as directed towards the McCarney reference, specifically, that McCarney does not disclose collecting information regarding service providers, the Examiner notes the claims recite “respective ratings of the performance of a service by a plurality of service providers;”. McCarney discloses that it receives rating information regarding the service provided by service providers, wherein the rating information is received from consumers/end-users. As such, the Examiner asserts McCarney discloses this limitation.
 In response the Applicant’s Response as directed towards the 35 U.S.C. 101 rejection, the Examiner notes the rejection has been updated to reflect the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duguid et al. (US 20190237095 A1), which talks about a voice assistant including matching and providing service providers to requesters.
Rathod (US 20160132608 A1), which talks about establishing connections between parties including utilizing voice input for inputting requests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622